Title: Thomas Jefferson to Wilson Cary Nicholas, 20 September 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


					
						Dear Sir
						
							Monticello
							Sep. 19
								20. 19.
						
					
					I recieved yesterday only (altho’ in a letter of the 9th) notice from the bank of the US. that one of the notes endorsed by me would fall due the 20/23 inst. the other Oct. 17/20. instead of a renewal I have thought it better to execute at once a bond instead of for both. I therefore inclose it to you as executed by Jefferson & myself & needing only your execution to enable me to inclose it to the bank by tomorrow’s mail, together with a copy of a deed of trust which the bank required to be made to Jefferson to render him competent as the third person they required to the bond. this deed is for one of my plantations in Bedford. these ceremonies being executed, I shall place myself entirely under your care, satisfied confidently that you will protect me from loss & from any advance, which I could not meet but by the sale of lands. some sales have taken place in Bedford which shew that lands cannot now be sold  there for one year’s rent. indeed the neighborhood of the bank there has desolated the whole county as well as broken up Lynchburg.
					All are well at Tufton and I renew the assurance of my affectionate esteem & respect
					
						
							Th: Jefferson
						
					
				